.Fitzgerald, J.
This motion is for a permanent injunction restraining the defendants “ from erecting or proceeding with the erection of the wooden trestle or structure now being erected by them on Tenth avenue and on Thirty-second street westerly thereof, in the borough of Manhattan, either upon the roadbed, sidewalk or other portion of the street.” From the complaint it appears that John Turl in his lifetime was the owner of the premises on the north side of Thirty-second street, 300 feet east of Eleventh avenue, having a frontage of 100 feet on Thirty-second street, said premises being known as Nos. 533, 535, 537 and 539 West Thirty-second street, and was also the owner of certain other premises on the northerly side of Thirty-second street, 100 feet west of Tenth avenue, having also a frontage of 100 feet on Thirty-second street, known as Nos. 509, 511, 513 and 515 West Thirty-second street. This John Turl died on or about May 24, 1892, leaving a last will and testament, which was duly admitted to probate by the surrogate of the county of New York on June 28, 1892, by which he devised the above-described property to his wife, Jeanette Turl, and to his son Joseph H. Turl, and George H. Wyckoff, as trustees, to collect rents, issues and profits thereof and pay the same to his wife during her life, with power to his trustees at the death of his wife to sell and dispose of this property and divide the same among his children. The children entitled to an interest in this property are Joseph H. Turl, Harry O. Turl, Margaret L. Parker and Jeanette Cubberly. It appears from the affidavit submitted in opposition to this motion that Joseph H. Turl and Jeanette Turl, as trustees, on Decemr ber 20, 1902, leased the premises Nos. 533 to 537 West Thirty-second street to Gorham F. Smith for the term of ten years from January. 1, 1903, and that said Smith leased on January 1, 1903, to J. P. Sjoberg & Co. the second and third floors of these buildings for a term of ten years. *166The premises Ros. 509 to ol5 West Thirty-second street are occupied by George C. Flint & Co. as a trim and furniture factory under an agreement or lease from the same trustees, which has several years to run. The Pennsylvania, New York & Long Island railroad having secured the right to construct, operate and maintain a railroad and for a terminal station between Seventh and Rinth avenues, Thirty-first and Thirty-third streets, in the borough of Manhattan, city of Rew York, on or about June 21, 1904, entered into a contract with the defendant The New York Contracting Company-Pennsylvania Terminal, for the excavation of the ground and the construction of a retaining wall for the terminal station, the work to be completed in twenty months from the signing of the contract. The contracting company entered upon the performance of its contract and has excavated and removed some of the material. There still remain to be excavated and removed 1,400,000 cubic yards, of which one-half is rock and one-half is earth and other materials. For the purpose of facilitating the removal of this material the contracting company began the construction of a tramway from the terminal site at Rinth avenue through Thirty-second street, on the southerly side thereof, to the pier at the foot of West Thirty-second street. Plans showing the precise location and all the details of the proposed tramway structure were presented to the board of rapid transit commissioners for the city of Rew York, and on December 15, 1904, the rapid transit commissioners consented to and approved of the plans and permission was given to the Rew York Contracting Company “ to lay upon and over the surface of Thirty-second street, between Rinth avenue and Twelfth avenue * * * and the intersecting avenues * * * a temporary tramway to be used for the removal of excavated materials from the terminal site.” A copy of the plans before mentioned was submitted to the president of the borough of Manhattan on December 16, 1904, who tlierer upon issued a permit to said contracting company to open and use Thirty-second street, between Rinth avenue and Twelfth avenue, “ and to remove the pavements and dis*167turb the surface of said streets aud avenues so far as the plans for the construction and maintenance of a temporary tramway to be used only for the removal of excavated material from and the transportation of material for use in the construction of the terminal station of the Pennsylvania, Hew York & Long Island Railroad Company between Thirty-first and Thirty-third streets, Seventh and Hinth avenues, consented to and approved by the board of rapid transit commissioners of the city of Hew York on December 15, 1904.” On July 29, 1904, the president of the borough of Manhattan issued a permit to the contracting company to take up the pavement and excavate such portion of Thirty-second street, from Hinth avenue to the Hudson river, for the purpose of constructing a temporary railway in order to convey the excavated material from the site of the railway terminal to the Horth river. The defendant company claims that the plans referred to in this permit (July twenty-ninth) are substantially the same', as the plans under which the contracting company has begun said temporary tramway, except for certain changes west of Tenth avenue. The erection of the tramway was commenced on or about Hovember 24, 1904, and the work had proceeded to a point distant about seventy-five feet westerly from Tenth avenue, on the southerly side of Thirty-second street) when on December seventh it' was stopped by the injunction issued herein. The point where the work stopped was on the southerly side of Thirty-second street, opposite a point twenty-five feet east of plaintiff’s most easterly property. Hp to that time it does not appear that plaintiff had suffered any damage on account of the erection of this structure. In Peck v. Goodberlett, 109 N. Y., the court said, at p. 189: “ He invoked equitable relief, and demanded a preventive remedy as the only one sufficient to rectifv the evils of which he complained, and thus became subiect to the nractice of courts of equity, where such relief is administered, as the nature of the case and the facts as they exist at- the close of the litigation demand.” Following the above doctrine, the facts as they existed on the return day (December twenty-second) must determine the *168relief to which the plaintiff is entitled. The Rapid Transit Act, as amended by chapter 564, Laws 1904, .section 33, provides in part as follows: “ For the purpose of facilitating construction, and do diminish the period of occupancy of any street for the transportation of material, any contractor acting under a contract made in pursuance of this act, or of any act supplementary hereto or amendatory hereof, may, with the approval of the board of rapid transit railroad commissioners, lay upon or over the surface of any street temporary tramways, to be used only for the removal of excavated materials or the transportation of materials for use in the construction.” Section 391 of the Greater New York Charter provides that no removal of the surface or the pavement shall be made until a permit is' first obtained from the president of the borough where the work is to be done. That the Legislature had power to delegate to the rapid transit commissioners the authority to warrant the construction of the tramway is, I think, well settled. In Hoey v. Gilroy, 129 N. Y., the court said, at p. 136: “ The legislature, by virtue of its general control over public streets and highways, has the power to authorize structures in the streets for the convenience of .business that, without such authority, and under the principles of the common law, would be held to be encroachments and obstructions.” It will thus be seen that the defendant company, having complied with the provisions of the statute, is armed with the necessary authority to construct a temporary tramway for the use stated in the certificate. It is néedless here to discuss the various objections made by the defendant as to the duty of the plaintiffs to bring in all the heirs and the tenants in possession under the leases, for even assuming that the parties necessary were parties plaintiff, the sole question to be determined is as to the rights of the defendants to erect the structure complained of. Plaintiff’s contention that the erection of this structure, under the permit of July twenty-ninth, was without authority of law, even assuming such to be so, affords them no ground for complaint; his property was not injured. In a proper action .nlaintiff may recover such, *169if any, damages he may he in a position to prove, hut the pending application for a continuance of the temporary injunction granted ex parte is denied.
Motion denied.